NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


               EDWARD LOGAN, et al., Plaintiffs/Appellees,

                                        v.

               JONATHAN WAGNER, Defendant/Appellant.

                             No. 1 CA-CV 20-0331
                              FILED 2-9-2021


           Appeal from the Superior Court in Maricopa County
                          No. CV2020-005098
                              CV2020-005103
           The Honorable Gary L. Popham, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Zawtocki Law Offices, PLLC, Mesa
By Marie S. Zawtocki
Counsel for Plaintiffs/Appellees

Jonathan Wagner, Mesa
Defendant/Appellant
                        LOGAN, et al. v. WAGNER
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Cynthia J. Bailey joined.


W I N T H R O P, Judge:

¶1            Jonathan Wagner appeals two injunctions against harassment
obtained by Edward Scot Logan (“Scot”) and Edward Westley Logan
(“Westley”) (collectively, the “Logans”). Wagner argues the court erred in
upholding the injunctions because his conduct did not rise to the level of
harassment as defined in Arizona Revised Statutes (“A.R.S.”) section 12-
1809(S). For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           This case centers around a property located on McDowell
Road (the “McDowell property” or the “property”), which is owned by the
Logan Revocable Trust (the “Trust”). The trustee of the Trust was Lynne S.
Logan, who was the mother of Scot and grandmother of Westley. A few
years ago, Lynne moved from the McDowell property to live with Scot and
Westley because of her declining health and inability to care for herself. In
May 2018, Scot was granted power of attorney for Lynne, and later, Westley
was also granted power of attorney for certain financial matters.

¶3           The parties in this case first met in August 2019 when Wagner
went to Scot’s home and inquired about renting or buying the McDowell
property. Scot told Wagner he was not interested in selling or renting the
property.

¶4            Wagner approached Scot at his home again on September 25,
2019, asking to rent or buy the McDowell property. At this time, Wagner
represented to Scot that he had already been inside the house on the
McDowell property, really loved the property, and wanted to buy it to fix
up for his daughter. Scot again told Wagner he was not interested in selling
or renting the property but would contact Wagner if he ever wanted to sell
in the future. Scot also directed Wagner not to contact them anymore, nor
come by their home, nor enter the McDowell property. In addition, Scot
asked Wagner to refrain from speaking with Lynne and specifically
informed Wagner that he and Westley had power of attorney for Lynne, so



                                     2
                       LOGAN, et al. v. WAGNER
                         Decision of the Court

any transaction regarding the McDowell property would need to go
through them.1

¶5           Around a month later, Wagner phoned Scot’s wife and began
asking very specific questions about the Trust. Scot’s wife told Wagner he
should not be inquiring about their Trust and asked how he knew about it.
Wagner claimed the information was “public record.”

¶6            In March 2020, the Logans filed a police report alleging
someone had trespassed on the McDowell property. Following this report,
the police confirmed that there were “No Trespassing” signs posted in front
of the property and assured that the front gate was chained shut.

¶7            On April 10, 2020, the Logans contacted the police again
regarding suspicious activity at the McDowell property, explaining that
someone had changed the locks on the property’s front gate and mowed
the lawn. Following this incident, Scot bought and installed new locks on
the front gate.

¶8           Lynne passed away on April 12, 2020. At that time, Scot
became the successor trustee for the Trust that owned the McDowell
property. Following Lynne’s passing, the Logans went to the property to
gather and review boxes of Lynne’s documents and other belongings that
were stored there. At that time, the Logans found the porch lights on and
an unknown truck and camper parked on the property. They also found
that the new locks Scot had installed at the property had been cut and
removed and a new barn-style gate had been installed. The Logans called
the police, who checked and reported that no unknown persons were
present on the property, and then called an impound company to remove
the truck and camper.

¶9            Later that same day, Wagner showed up at the McDowell
property, asking about his truck and stating he had been hired as a
“trustee” for the property. The Logans and Wagner got into an argument,


1       On the same day, Wagner informed Scot that Westley’s 1964 Jaguar
Mark X car, which had previously been parked on the McDowell property
and out of sight from the main road, was missing and then texted Scot a
link to an online sale posting for the vehicle. Neither Scot nor Westley was
able to find the online posting for the car by searching the sale website
themselves; they could only find the posting through the link Wagner
provided. The Logans filed a police report, and the car was later recovered
by police at a scrap metal facility.


                                     3
                        LOGAN, et al. v. WAGNER
                          Decision of the Court

and Wagner rolled down his car window to show a large dog barking and
snarling. The police were called, listened to statements from both sides,
and eventually asked Wagner to leave the property. Following this
incident, Wagner texted Scot that he would still be willing to buy the
property and stated he had purchased an insurance policy on the house and
had paid taxes on the property. Scot did not respond.

¶10            The next day, Scot saw a vehicle resembling Wagner’s parked
across the street from the McDowell property, and the vehicle drove off as
Scot’s family took pictures of it. Later that day, they realized that boxes of
Lynne’s titles, deeds, trust documents, and other records were missing from
the house. Scot called the police to report the vehicle, at which point the
police recommended the Logans get an injunction against harassment.

¶11          Scot and Westley each filed a petition for an ex parte injunction
against harassment covering themselves and their spouses, and both
petitions were granted. Wagner filed requests for a hearing to dispute the
petitions. The court held a hearing for both matters on May 14, 2020, and
heard testimony from Scot, Westley, and Wagner.

¶12           At the hearing, Wagner testified that on September 24, 2019,
he met with Lynne, alone, on the front porch of Scot’s home. He claimed
that he and Lynne made a verbal agreement that he would rent the
McDowell property for one year in exchange for cleaning and maintaining
the property. Wagner stated he then contacted a licensed document
preparer to draft a lease agreement. Wagner acknowledged at the hearing
that no agreement was signed at the time of their September 24 meeting
because he and Lynne “were to make additional changes to the lease”
following their discussion. Wagner explained the additional changes
included the option to buy the property after the one-year lease term
expired and a clarification of who would pay insurance on the property.
The written lease agreement obtained by Wagner was never signed by
Lynne, and Wagner could not provide any documentation confirming he
ever met her.2 Wagner stated he took possession of the McDowell property
once he confirmed that the “powers of the trustee” could not be conveyed
by power of attorney, and thus concluded that the verbal lease agreement




2      The court declined to admit into evidence an exhibit containing the
written, unsigned lease document after concluding the document was
“about the negotiations that defendant claims occurred that apparently
didn’t materialize into an actual lease agreement.”


                                      4
                        LOGAN, et al. v. WAGNER
                          Decision of the Court

he had with Lynne was valid, despite Scot’s repeated representations that
the property was not for sale or rent.

¶13            The Logans testified they did not believe Lynne could or
would have entered into an agreement with Wagner. Scot testified that
when Wagner came to Scot’s home on September 25—the day after
Wagner’s alleged meeting with Lynne—Lynne saw Wagner through the
front window of the home and asked who the man was. Scot explained that
although Lynne had dementia, she did not have trouble recognizing people
at that point in time. But, Scot also testified that by August 2019, Lynne was
“absolutely not” in a position to enter contractual agreements, which is why
she had previously granted him power of attorney.

¶14            Westley agreed that Lynne could not have entered into any
agreement without the family’s knowledge and emphasized that she had
nearly around-the-clock companion care due to her poor health. Westley
testified that Lynne never mentioned Wagner and, even though Westley
handled all of Lynne’s bills and other financial documents, he had never
seen any documents containing Wagner’s name. Westley also explained
that Lynne would not have agreed to rent out the property because she had
consistently indicated she wanted to spend the end of her life there. In
furtherance of that request, Westley was in the process of renovating the
property so that he and his wife could live there with Lynne until she
passed away.

¶15           Following the presentation of the evidence, the court found
the Logans had provided sufficient evidence of harassment and upheld
both injunctions. Wagner timely appealed the decision. We have
jurisdiction pursuant to A.R.S. § 12-2101(A)(5)(b) and Arizona Rule of
Protective Order Procedure 42(a)(2).

                                ANALYSIS

       I.     Sufficient Evidence of Harassment

¶16           On appeal, Wagner argues the court erred in upholding the
injunctions against harassment because his actions did not rise to the level
of “harassment” as defined in A.R.S. § 12-1809(S).3 He contends there could

3      We note that Wagner told the court below, “I would stipulate that
there be an order against harassment to both parties.” When the court
asked him to clarify, Wagner reiterated, “I would stipulate to [an injunction
against harassment] where I can’t contact the—all four of those parties.”
Notwithstanding these representations, Wagner appealed the injunctions.


                                      5
                       LOGAN, et al. v. WAGNER
                         Decision of the Court

not be any harassment because there was “no direct physical confrontation”
between himself and the Logans, only “polite” meetings. He also argues
his actions were not harassment because they served a legitimate purpose:
cleaning up and securing a vacant property from vandals.

¶17           We review an order granting an injunction against
harassment for an abuse of discretion. LaFaro v. Cahill, 203 Ariz. 482, 485,
¶ 10 (App. 2002). We will reverse only if “the record, when viewed in the
light most favorable to upholding the trial court’s decision, is devoid of
competent evidence to support the decision.” Savord v. Morton, 235 Ariz.
256, 259, ¶ 10 (App. 2014).

¶18           A court shall issue an injunction against harassment if it
“finds reasonable evidence of harassment of the plaintiff by the defendant
during the year preceding the filing of the petition” for the injunction.
A.R.S. § 12-1809(E). As applicable here, “harassment” means a “series of
acts over any period of time that is directed at a specific person and that
would cause a reasonable person to be seriously alarmed, annoyed or
harassed and the conduct in fact seriously alarms, annoys or harasses the
person and serves no legitimate purpose.” A.R.S. § 12-1809(S).

¶19           Here, there was more than sufficient evidence to support the
injunctions against harassment. The record shows Wagner contacted the
Logan family multiple times about the McDowell property, despite Scot’s
clear statements that they were not interested in selling or renting the
property and despite Scot’s direction that Wagner stop contacting them.
Further, despite Wagner being advised that, in light of the powers of
attorney in place, any lease or sale concerning the property would have to
be presented to and approved by Scot or Westley, Wagner persisted in
creating and then relying on an unexecuted lease document to justify his
trespass on the property. In addition, even though the property had
multiple “No Trespassing” signs clearly posted, Wagner admitted he
entered the property and took pictures inside the home before his
conversation with Scot on September 25. After Scot asked Wagner to refrain
from entering the property, Wagner still entered the property again, parked
his vehicles there, changed the locks, and installed a gate. Wagner
repeatedly involved himself in the Logan family’s personal and financial
affairs by acquiring deeds and tax history on the McDowell property,
procuring information about the Trust, obtaining Scot’s wife’s phone
number, purportedly securing an insurance policy on the property,




                                     6
                        LOGAN, et al. v. WAGNER
                          Decision of the Court

allegedly trying to pay taxes on the property, and claiming he was a
“trustee” of the property.4

¶20            Harassment, as defined in A.R.S. § 12-1809(S), does not
require a direct, physical confrontation between the parties. Further,
although some of Wagner’s actual actions (e.g., changing locks and
installing new gates) or alleged actions (e.g., obtaining insurance and
paying property taxes) could serve a legitimate purpose if he were
authorized to conduct such acts, that is not the case here. The Logans
testified that no one in the family had ever asked or authorized Wagner to
pay the property taxes, obtain insurance, install gates, or enter the property
at all. The record demonstrates that Wagner’s actions could, and did, cause
the Logans to be seriously alarmed. Wagner has not demonstrated the
superior court abused its discretion in upholding the injunctions against
harassment.

       II.    Contractual Arguments

¶21          Wagner also asserts two contract-based arguments to support
the conclusion that he had a legal right to possess the McDowell property,
and therefore his actions did not constitute harassment.5



4      Wagner testified he obtained an insurance policy from State Farm,
but never produced it. He also submitted a proposed exhibit 15
purportedly showing delinquent taxes, plus a copy of a check payable to
the Maricopa County Treasurer’s Office, but the court declined to admit
these documents based on a variety of grounds, including a lack of
foundation.
       In his petition seeking the injunction, Westley avowed under penalty
of perjury that the taxes and property insurance were paid out of an escrow
account by the lender holding the mortgage on the property and that there
was no delinquency.

5       Wagner asserts that “this was not really a harassment case, it was a
case about the right to possession and use of property.” We disagree. This
action concerns only the injunctions against harassment, and our review is
limited accordingly. Wagner presented no documentary evidence at the
hearing of a finalized lease agreement to demonstrate any right to access,
let alone possess, the McDowell property. Any dispute over rights to the
property or to enforce a contract can only be properly brought in a separate
civil action in superior court; however, at the time of the hearing, Wagner
had not commenced any such action.


                                      7
                       LOGAN, et al. v. WAGNER
                         Decision of the Court

¶22           First, Wagner argues that the court erred in concluding he did
not have an enforceable lease and contends that “in the absence of an
executed agreement, a month to month lease is implied by law,” citing
A.R.S. § 33-1314(D). However, Wagner did not make this argument below;
he only stated: “My understanding is that a verbal lease is valid in
Arizona.” Because Wagner did not adequately present this argument
below, it is waived and we need not address it. See Orfaly v. Tucson
Symphony Soc’y, 209 Ariz. 260, 265, ¶ 15 (App. 2004).

¶23           Similarly, Wagner argues the court erred by failing to
consider the doctrine of equitable estoppel concerning his purported lease.
Again, this argument was not raised below, so we do not address it. See id.

      III.   Attorneys’ Fees

¶24         The Logans request their attorneys’ fees and costs on appeal,
pursuant to A.R.S. §§ 12-1809(O), -341, and -349. In our discretion, we
award the Logans their reasonable attorneys’ fees and costs upon
compliance with Arizona Rule of Civil Appellate Procedure 21.

                               CONCLUSION

¶25          For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       8